Citation Nr: 0824358	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  96-37 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to May 
1976 and from June 1979 to September 1992, including a period 
of service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Huntington, West Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case has previously been remanded by the Board for 
additional development.  The case has now been returned to 
the Board

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board remanded this case in June 2004 for additional 
development.  Development was completed and in December 2007 
the AMC sent the veteran a supplemental statement of the case 
(SSOC) along with a letter telling him he had 60 days to make 
any comment on the additional information.  Unfortunately, 
this letter, along with the SSOC, and a letter sent by the 
Board in May 2008 informing the veteran that his appeal was 
received at the Board were returned to VA as undeliverable.  
Both of the letters were mailed to an address on North Maple.  
The Board notes, however, that the cover page to the SSOC 
reflects a West Maple address.  A review of the record shows 
that the veteran has had several different addresses during 
the course of this appeal and the claims file does not 
otherwise reflect his current address.  

While VA's Veterans Appeals Control and Locator System shows 
the veteran's current address as being on North Maple, the 
address on cover page of the latest SSOC suggests that his 
correct address may in fact be on West Maple.  The Board is 
of the opinion that in the interest of due process, another 
attempt should be made to provide notification of the latest 
SSOC to the veteran.  Such attempt may include contacting the 
veteran's representative to request current contact 
information, using alternative contact information such as 
phone numbers, or any other action the AMC/RO sees fit.  If 
these actions do not yield the veteran's correct current 
address, notification and a copy of the latest SSOC should be 
sent to the address listed on that document, which is on West 
Maple.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate 
action to clarify the veteran's current 
address.

2.  If the veteran's current address is 
obtained the usual procedures should be 
followed for notifying the veteran of the 
latest decision and returning the case to 
the Board.  If the veteran's current 
address is not obtained, notification and 
a copy of the latest SSOC should be sent 
to the address on West Maple.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




